Van Brunt, P. J".,
(dissenting.) I cannot concur in the conclusions arrived at by my associates upon this appeal. It is stated in the opinion of Mr. Justice Barrett that the accounting directed by the judgment was not a general accounting with respect to the assigned estate, but an accounting for the purpose of satisfying the plaintiffs’ claim; and that if the court had been informed at the time the decree was made that the assignee had in his hands, in money, sufficient to pay the plaintiffs’ judgment, an accounting would not have been ordered; that in that case the decree would simply have required the assignee to pay the plaintiffs’ claim as adjudged. This statement seems to me to be in direct variance with the express language of the décree. And what is the foundation in this record for the assumption that the court was not informed at the time of the making of this decree that the assignee Had in his hands in money more than sufficient to pay the plaintiffs’ judgment, I am unable to imagine. We are entirely ignorant of what was before the court at the time of the entry of the judgment by which the referee in this action was appointed. All that we know is that by the judgment a receiver was appointed of all the property and assets of every kind and nature assigned or attempted to be assigned by the defendant Kingman to the defendant Thacher, .as assignee for the benefit of creditors, and of all the property of any nature •or kind whatsoever belonging to the defendant Kingman; and that a referee was appointed to pass the accounts of the assignee; and that the assignor and assignee were directed forthwith to convey and deliver to such receiver all the ^property and assets, together with all books, vouchers, evidences, or papers *324relating thereto; and that they execute any writing, instrument, or deed which might be necessary for perfecting or assuring the said receivers thereto. And it further appears by the judgment that the receiver was required to-give a bond in the sum of $5,000 for the faithful performance of his duties-as such receiver. How any limitation can be spelled out from this language, or any intimation that the court did not intend to vest the receiver with the-title of all the assigned property, and to compel the assignee to account for all the assigned property, it is impossible to imagine. That such was the intention is further evidenced by the amount of the bond required to be given by the receiver. If he was only to receive the amount which the plaintiffs might collect by their judgment,—which-was about $1,000,—it is difficult to-conceive why a bond in the penalty of $5,000 should have been required. But if he was to receive the whole of the assigned property, amounting to over $3,000, the fixing of the amount of the bond becomes intelligible. I think, therefore, that not only the language of the decree, but its internal evidence, shows that it was the intention of the court making the decree that the assignee should account to the receiver for the whole estate; and that the attempt to construe the decree in the limited manner which is sought to be done-upon this appeal is nothing but a modification of the decree without any appeal having been taken therefrom. It would appear from the opinion that it was one of the privileges and duties of a referee who is appointed by a deereeto modify its express terms because he might think it was improvidently or mistakenly granted. I have yet to learn that any such function devolves upon-a referee by virtue of his appointment. It is making the referee an appellate-tribunal, whereas the Code provides that an appeal shall be taken in a different manner. The whole foundation of this construction of the decree depends upon the opinion of the court that it was too broad and general in its-terms. If that was the case, the law provides a remedy; but it does not provide that such a decree may be modified either by a referee or by the court in a collateral proceeding. I am of the opinion that it was the plain duty of the-referee, which he has followed out, to take the account of the assignee as to-the whole property; and, if the assignee desired any other course to be pursued, he should have appealed from the decree, and had it modified if he was entitled to that relief. If the whole record which was before the court below was before this court, it may very well be that this court would find that the decree was such as the facts of the case required should be made, and we-are bound to presume it was so required. I think, therefore, that the order-should be affirmed.